McFarland, J.
This is an appeal by the children and grandchildren of Peter Griest, deceased, from an order of the superior court sitting in probate, distributing to Eliza Griest, surviving widow of said Peter, certain money paid to the executor of his estate by a certain mutual benefit corporation called the Order of Mutual Companions. The debts of the estate were all paid, and no question is made by creditors or any person other than the appellants herein.
The facts of the case are fully stated in Order of Mutual Companions v. Eliza Griest et al., this day decided by this court, ante, p. 494. After the decision of the latter case in the court below, the said Order of Mutual Companions paid the money to the executor of said estate, and the court distributed it, as aforesaid, to the respondent herein, Eliza Griest.
There is no doubt that Peter Griest, by his last will and testament, bequeathed this money, so far as he possibly could do so, to his surviving wife, Eliza; and as we held in the other case above referred to that the money must be treated as part of the estate, we think that the court below was right in distributing it according to the will.
Order appealed from affirmed.
Thornton, J., and Sharpstein, J., concurred.